DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 
Response to Amendment
Applicants’ amendment filed on 12/18/2020, addressing claims 1-2, 4-7, 10-11, 13-15 and 21-27 rejection from the final office action (10/16/2020) by amending claims 1, 15, and 21 is entered, and will be addressed below.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The “lifting mechanism” of claim 21, this is considered as a lift motor or a linear actuator, as defined in [0020] and claim 22, or equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ”a lift plate  … sealingly separates the inner chamber into high-pressure and low-pressure regions, the high-pressure region bounded by the lift plate and the inner shell” of claim 1, the pressure difference between the two regions is operational dependent and is considered an intended use of the apparatus.

Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
	 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 20030053893, hereafter ‘893), in view of Voigt et al. (US 3749383, hereafter ‘383), Salzman (US 5597439, hereafter ‘439), and Shibata et al. (US 20080083109, hereafter ‘109).
‘893 teaches some limitations of:
Claim 1: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):

Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”); 
Vertically installed above the housing 65 of the antechamber 64 is a heater unit 73, and provided inside the heater unit 73 is a process tube 75 for forming a process room 74 ([0027], 2nd sentence, the heater unit is the claimed “an upper shell disposed on the lower shell”, the process tube 75 is the claimed “an inner shell disposed within the upper shell, the inner shell and the upper shell bounding an outer chamber, the inner shell and the lower shell bounding an inner chamber that is isolated from the outer chamber” and “one or more heaters disposed within the outer chamber”);
 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, wherein the lift plate, when in a raised position, sealingly separates the inner chamber into high-pressure and low-pressure regions, the high-pressure region bounded by the lift plate and the inner shell”, 
The process tube 75 is supported via a manifold 76 disposed on the top wall of the housing 65 of the antechamber 64, and connected to the manifold 76 are a gas supply line 77 for introducing a source gas or a purge gas into the process room 74 formed by the cylindrical hollow portion of the process tube 75 and an exhaust line 78 for evacuating the inside of the process tube 75 ([0028], 2nd last sentence, the claimed “wherein: a bottom surface of the inner shell is configured to be removably coupled to an injection ring“; “each injection ring comprises a injection port”, different part intrinsically can be removed, see also ‘439 below, and “each injection ring comprises one or more outlet ports facing the injection port across the inner chamber“).

	‘893 does not teach the other limitations of:
Claim 1: (1A) (one or more heaters disposed within the outer chamber) and directly attached to the inner shell, wherein the inner shell is an innermost shell of the batch processing chamber;
(1B) (a bottom surface of the inner shell is configured to be coupled to an injection ring) of a plurality of injection rings,
(each injection ring) of the plurality of injection rings (comprises a injection port) and a seal, 
wherein the seal is disposed on a lower surface of at least one of the injection rings of the plurality of injection rings, wherein the lower surface of the at least one of the injection rings interfaces and seals to a top surface of the lift plate when in the raised position, wherein the plurality of injection rings is disposed entirely within the upper shell,
(1D) (each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),
at least one of the injection rings of the plurality of injection rings includes a different injection port and a different set of one or more outlet ports than another of the injection rings of the plurality of injection rings.

‘383 is an analogous art in the field of APPARATUS FOR PROCESSING SEMICONDUCTOR DEVICES (title), The furnace 12 is a reactor-type furnace for the epitaxial deposition of a semiconductor material on a suitable substrate. The furnace 12 comprises a housing 18 having a heating chamber 20 disposed in the upper portion of the housing 18 (col. 2, lines12-16, i.e. lower shell and upper shell), The holder 34 … for supporting the substrate wafers 32 (col. 2, lines 35-38) by lifting the holder (col. 4, line 65). ‘383 teaches that A coil 30 of electrically conductive material surrounds the bell jar 22 and is adapted to be connected to a suitable rf (radio frequency) generator (not shown) for inductively heating electrically conductive materials introduced in the heating 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the heater unit 73 of ‘893 to be in direct contact with the inner shell, as taught by ‘383 (the limitation of 1A). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

‘439 is an analogous art in the field of Process Gas Inlet And Distribution Passages (title), the number, location and dimension of passages may be easily created or adjusted in standard uncut gas distribution rings to improve uniformity of deposition or etching of a substrate being processed or to provide any number of standard predetermined flow regime choices (col. 7, lines 24-27, similar to ‘893’s plasma CVD and etching, [0071]). ‘439 teaches that an easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber … Gas is provided to a gap between adjacent pieces in sealing a ceramic dome of the processing chamber to a lower wall section of processing chamber. The gap acts as a manifold type channel around the periphery of the processing chamber. The channel opening is obstructed by the gas distribution ring. The gas distribution ring includes a series of slots in its surface which control the gas flow pattern into the processing chamber. The gas flow pattern can be easily adjusted merely by changing one gas distribution ring to another gas distribution ring with the desired slot configuration. The gas flow passages can easily be cleaned by removing the process chamber dome which exposes the gas flow passages in the gas distribution ring (abstract, note gas ring 50 in Figs. 1-5).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, as multiple replaceable gas manifolds 76 of ‘893 (the limitations of 1B and 1D), for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).

	‘893’s seal cap 88 attached to ceiling of housing/lower shell 65 but does not directly seal against the manifold/injection ring 76. ‘439’s gas distribution ring 50 connects O-ring 88 on its upper surface. 

‘109 is an analogous art in the field of Substrate processing apparatus and attaching/detaching method of reaction vessel (title) a vertical semiconductor manufacturing device ([0045]), the boat 217 is vertically supported by the seal cap 219 so that the lower end portion of the vertical processing furnace 202 can be closed ([0054]). ‘109 teaches that An O-ring 289 as a seal member that abuts on the lower end of the inlet manifold 209 is provided on the upper surface of the seal cap 219 (Fig. 1, [0077], 4th sentence). ‘108 further teaches a heat insulating member 271 having a topped cylindrical shape, a heater cover 272 of a metal plate covering the heat insulating member 271 … a heating wire 274 as a heater supported by the heating wire support column 273 and formed in a coil shape ([0070]), The reaction tube 203 is composed of an inner tube 204 as an inner reaction tube and an outer tube 205 as an external reaction tube ([0071], Fig. 1 shows the heating wire 274 is in direct contact with the outer tube), a pressure sensor 245 as a pressure detector and a vacuum exhaust device 246 such as a vacuum pump via a pressure adjustment device 242 are connected to the downstream side of the exhaust tube 231, so that the inside of the processing chamber 201 can be evacuated to be set in a prescribed pressure (vacuum state) ([0080], therefore, the inner tube 204 is not a sealed tube and the outer tube 205 corresponds to the claimed “inner shell”).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the seal cap to direct contact the lower end of the manifold 209, as taught by ‘109, (omitted the ceiling of the hosing 65, or rearrange the O-ring 88 to lower surface in ‘439, the limitations of 1C). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. It would also have been obvious to have replaced the integrated heating unit 73 of ‘893 with heating wire 274 in direct contact with the inner shell (the limitations of 1A again), as taught by ‘109, for its suitability with predictable results. The prima facie case of obviousness. MPEP 2144.07.

	‘893 further teaches the limitations of:
Claim 2: Fig. 2 process tube 75 separates the inner and outer spaces (the claimed “wherein the outer chamber is fluidly isolated from the inner chamber”).
	Claims 4, 6, and 10: A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “wherein the lift plate, when in the raised position, is configured to seal a cassette, positioned on the lift plate, in the high-pressure region” of claim 4, “wherein the lift plate, when in a raised position, contacts a seal that sealingly separates the inner chamber into high-pressure and low-pressure regions” of claim 6, and “a seal configured to seal the injection ring to the lift plate when the lift plate is in a raised position” of claim 10, ‘109 also teaches these limitations).
	Claim 5: installed at the top wall of the housing 65 of the antechamber 64 is a boat loading/unloading opening 71, which is configured to be opened or closed by a shutter 72 ([0028], the claimed “wherein the lift plate, when in a lowered position, allows fluid communication between the high-pressure region and the low-pressure region”).
.
Claims 7 and 11, and alternatively claims 1-2, 4-6, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘383, ‘439, ‘109, and Nishikawa et al. (US 20070087533, hereafter ‘533).
In case Applicants argue that the gas ring 50 of ‘893 does not include “one or more outlet ports facing the injection port across the inner chamber” of claim 1.

‘439 is an analogous art as discussed above.

‘533 is an analogous art in the field of Gas Ring And Method Of Processing Substrates (title) semiconductor processing equipment ([0002]). ‘533 teaches that gas ring 106 is provided as a retrofit kit for pancake reactor 100 (Fig. 1, [0085]), The process gas flows horizontally as indicated by arrows 128 from gas injector ports 120 across a principal surface 108P of a rotating susceptor 108 to gas exhaust ports 122 of gas ring 106 ([0035], 2nd sentence, note various embodiment of gas ring chassis 130).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, with gas exhaust ports 122 across from the gas injector ports 120 of ‘533 as these ring design, as multiple replaceable/retrofit gas 

Claims 2, 4-6, 10, and 27 rejections are discussed above.

The combination of ‘893, ‘383, ‘439, and ‘109 does not teach the limitations of:
Claim 7: further comprising: a cooling channel disposed adjacent to the seal, the cooling channel disposed between the seal and the one or more heater.
Claim 11: further comprising: a cooling channel disposed in the injection ring between the seal and the inner shell.

‘533 further teaches that Referring now to FIGS. 4, 5 and 6 together, chassis 130 includes first and second cooling fluid couplings 410A, 410B, collectively referred to as cooling fluid couplings 410. Chassis 130 further includes a first internal cooling channel 610 coupled to cooling fluid couplings 410. Internal cooling channel 610 includes split upper and lower channels 612A, 612B as illustrated in FIG. 6 ([0066]), Referring now to FIGS. 5 and 6 together, upper surface 106U includes O-ring grooves 117A, 117B, collectively referred to as O-ring grooves 117 ([0056]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channel 610 near the O-ring grooves, as taught by ‘533, to the sealing cap 88 of ‘893 (the limitations of claims 7 and 11), for the purpose of cooling the sealing mechanism. 
Alternatively, claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claims 6 and 10 rejection above, further in view of Yamaga et al. (US 5578132, hereafter ‘132).
In case Applicants argue that ‘533 did not expressing teaches the motivation of the cooling channel.

The combination of ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not teach the limitations of:
Claim 7: further comprising: a cooling channel disposed adjacent to the seal, the cooling channel disposed between the seal and the one or more heater.
Claim 11: further comprising: a cooling channel disposed in the injection ring between the seal and the inner shell.

‘132 is an analogous art in the field of Apparatus for heat treating semiconductors at normal pressure and low pressure (title), The inner tube 203 and the outer tube 204 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling water passage, as taught by ‘132, to the seal cap 219 of ‘109 (the limitations of claims 7 and 11), for the purpose of the O-ring 48 is free from damage due to its melting by the high temperature and can maintain its sealing function, as taught by ‘132 (col. 8, lines 9-11).

Note ‘132 also teaches O-ring 48 between the sealing cap 26 and manifold 34 (e.g., Fig. 1 and other Figures, also the limitations of 1C).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claim 1 rejection above, further in view of Cook et al. (US 20030049372, hereafter ‘372).
‘893 further teaches that the present invention can be equally applied to a substrate processing apparatus which can be used in … a plasma treatment ([0073]) but does not specify whether it is in situ or remote plasma. ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not explicitly teach the limitations of:


‘372 is an analogous art in the field of high rate deposition at low pressures in a small batch reactor (title) vertical-flow reactor ([0006]), a reactor 59 taken at an angle for description of the reactor heaters 78, windows 72 and thermal plates 76 relative to the carrier/boat 77. The deposition of silicon on a plurality of substrates 60 in accordance with the present invention will be described below. Substrates 60 are placed in the boat 77 on susceptors 62 (Fig. 5(a), [0073]). ‘372 teaches a remote plasma injector ([0022]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a remote plasma source of ‘372 as the plasma CVD of ‘893, for the purpose of plasma treatment, as required by ‘893 ([0073]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claim 1 rejection above, further in view of Lindeboom et al. (US 20060105107, hereafter ‘107).
‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not teach the limitations of:
Claim 14: further comprising: a heating element interfaced with the lift plate.

as an alternative to adjusting the isolation value of the pedestal 30 to supply sufficient heat to the door plate 90, a door plate heater 92 is preferably provided. The door plate heater 92 is preferably provided below the pedestal 30. As illustrated, the door plate heater 92 can be provided below the pedestal 30 and the door plate 90 ([0037]), the heater 92 is a resistive heater … In other embodiments, the heater can be formed inside the door plate 90, e.g., as resistive heating elements embedded inside the door plate ([0040], 2nd and last sentences). 

Note the heat insulating plates 216 of ‘109 corresponds to “the isolation value” of ‘107.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a plate heater 92 to the sealing cap 88 of ‘893, for the purpose of supplying sufficient heat to the door late, as taught by ‘107 ([0037]) (or to have replaced the heat insulating plates 216 of ‘109 with resistive heating elements embedded inside the door plate/lift plate 219 of ‘109, as taught by ‘107, for its suitability alternative to thermal isolation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of Kim et al. (US 20070187386, hereafter ‘386), Uemori et al. (US 20050082281, hereafter ‘281), ‘383 (or ‘109), and ‘439.
‘893 teaches some limitations of:
Claim 21: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):
As shown in FIGS. 1 to 3, the first CVD unit 61 has an antechamber 64 where the boat 79 waits. A housing 65 of the antechamber 64 ([0027], the claimed “a lower shell”);
Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”); 
Vertically installed above the housing 65 of the antechamber 64 is a heater unit 73, and provided inside the heater unit 73 is a process tube 75 for forming a process room 74 ([0027], 2nd sentence, the heater unit is the claimed “an upper shell disposed on the lower shell”, the process tube 75 is the claimed “an inner shell disposed within the upper shell, the inner shell and the upper shell bounding an outer chamber, the inner shell and the lower shell bounding an inner chamber that is isolated from the outer chamber”, and “one or more heaters disposed within the outer chamber”);

 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, wherein the lift plate, when in a raised position, sealingly separates the inner chamber into the high-pressure region and the low-pressure region, the high-pressure region bounded by the lift plate and the inner shell”, note by operating of the gas supply line 77, the process room 74 is capable of being at a higher pressure than the vacuum of the antechamber 64); 
As shown in FIGS. 1 and 3, the boat elevator 80 has a guide rail 83 and a feed screw shaft 84, which are vertically installed by an upper installing plate 81 and a lower installing plate 82 ([0029], 2nd sentence, the claimed “a bottom plate configured to support the lift plate”);

The process tube 75 is supported via a manifold 76 disposed on the top wall of the housing 65 of the antechamber 64, and connected to the manifold 76 are a gas supply line 77 for introducing a source gas or a purge gas into the process room 74 formed by the cylindrical hollow portion of the process tube 75 and an exhaust line 78 for evacuating the inside of the process tube 75 ([0028], 2nd last sentence, the claimed “wherein: a bottom surface of the inner shell is configured to be coupled to an injection ring“, “each injection ring comprises a injection port“, “each injection ring comprises one or more outlet ports facing the injection port across the inner chamber“).
	
‘893 does not teach the other limitations of:
Claim 21: (21A) a vent valve coupled to a vent pipe of a high-pressure region of the inner chamber configured to release pressure from the high-pressure region of the inner chamber,
(21B) (a vacuum pump coupled to) the outer chamber, (a low-pressure region of the inner chamber, and the high-pressure region of the inner chamber, wherein the 
(21C) one or more heaters disposed within the outer chamber and directly attached to the inner shell, wherein the inner shell is an innermost shell of the batch processing chamber;
(21D) (a bottom surface of the inner shell is configured to be coupled to an injection ring) of a plurality of injection rings, wherein the plurality of injection rings is disposed entirely within the upper shell,
(each injection ring) of the plurality of injection rings (comprises a injection port),
(each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),
at least one of the injection rings of the plurality of injection rings includes a different injection port and a different set of one or more outlet ports than another of the injection rings of the plurality of injection rings.
Claim 24: wherein the lifting mechanism is configured to function against a pressure of greater than or equal to about 50 bar.

‘386 is an analogous art in the field of Methods and apparatuses for high pressure gas annealing (title), two vertical chambers, one enclosing the other ([0027], nd last sentence), with The wafer boat holds one or more semiconductor wafers 23 (Fig. 2A, [0057], 4th sentence). ‘386 teaches that the present invention provides a method, and an apparatus thereof, to design and manufacture hydrogen/deuterium and toxic gas high pressure processing equipments (up to 100 atm) for high-K gate dielectric anneal, post-metallization sintering anneal, forming gas anneal, and other process applications in the semiconductor fabrication environment ([0050]), the pressure control valve 137 releases the built-up pressure inside the vessel by releasing the exhaust gas from both chambers. The tube pressure will be released via de-pressurizing exhaust 147 and the shell pressure will be released via shell pressure exhaust 135. When the pressure control valve releases the pressure, the nitrogen in the shell and hydrogen in the tube are simultaneously released to the exhaust 139, thus mixing and diluting hydrogen with nitrogen through exhaust vent-line 157 … the exhaust vent valve (Fig. 2B, [0070], therefore, vent valve 137 vent both the tube chamber 141 and the inner shell).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the vertical processing furnace of ‘109 for high pressure up to 100 atm and a vent line with vent valve (the limitations of 21A and 24), as taught by ‘386, for the purpose of high-K gate dielectric anneal, post-metallization sintering anneal, forming gas anneal, and other process applications in the semiconductor fabrication environment, as taught by ‘386 ([0050]).



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the heater unit 73 of ‘893 to be in direct contact with the inner shell, as taught by ‘383 (the limitation of 21C). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

Or ‘109 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the integrated heating unit 73 of ‘893 with heating wire 274 in direct contact with the inner shell (alternatively, the limitations of 21C), as taught by ‘109, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘893 is silent on the material for the heater 73 and ‘386 is silent on the material for the heater 134.

kept under vacuum … undertakes no aging effect ([0008], 2nd sentence to last sentence, clearly the air causing aging effect of graphite).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a graphite heater under vacuum as the material of the heater unit 73 in direct contact with the inner shell (as modified by ‘383), as taught by ‘281 (the limitation of 21B), for the purpose of avoiding aging of graphite, as taught by ‘281 ([0008]). Note graphite is one of the heater material of the instant Application ([0019]).

‘439 is an analogous art as discussed above. ‘439 also teaches that As can be seen in FIG. 4, the inner wall 32 of the lower processing chamber section 30 includes a distribution ring shelf 34 and inlet ring shelf 36. The gas distribution ring 50 includes a bottom surface 52 and an outer surface 56 whose height is generally equal to the height of the wall between the distribution ring shelf 34 and an inlet ring shelf 36 or may better 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, as multiple replaceable gas manifolds 76 of ‘893 (the limitations of 21D), for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).

	‘893 further teaches the limitations of:
Claim 22: An upper portion of the feed screw shaft 84 is … connected to a motor 86 installed outside the antechamber 64 which enables the feed screw shaft 84 to rotate in forward and reverse directions ([0029], last sentence, the claimed “wherein the lifting mechanism comprises a lift motor or a linear actuator”).
Alternatively, claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘383 (or ‘109), ‘439, and ‘533.
In case Applicants argue that the gas ring 50 of ‘893 does not include “one or more outlet ports facing the injection port across the inner chamber” of claim 1.

‘439 is an analogous art as discussed above.

‘533 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, with gas exhaust ports 122 across from the gas injector ports 120 of ‘533 as these ring design, as multiple replaceable/retrofit gas manifolds 76 of ‘893, for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of Tachibana et al. (US 20110303147, hereafter ‘147).
‘893’s sealing cap has only one support for the sealing cap 88 (Fig. 2). The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not teach the limitations of:
Claim 23: wherein the lift plate is coupled to the bottom plate by a plurality of rods.

Two rods extended downward in FIG. 1 are provided in the bottom portion 28 of the first container 20, and lifting mechanisms 36 such as hydraulic cylinders are provided in the rods, respectively. The lifting mechanisms 36 vertically lift and lower the bottom portion 28 of the first container 20, the support mechanism 34, and the second container 40 and the heater 25 that are supported by the support mechanism 34. An O-ring 29 is provided between the bottom portion 28 and the sidewall portion of the first container 20, whereby the lifting mechanism 36 lifts the bottom portion 28 to close the first inner space 22 from the outside (Fig. 1, [0038]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single support of the sealing cap 88 of ‘893 with two rods, as taught by ‘147, for its suitability alternative to thermal isolation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of ‘107.
‘109 also teaches a plurality of disc-shaped heat insulating plates 216 as heat insulating members made of the heat insulating material such as quartz or silicon carbide are disposed in the lower part of the boat 217, so that heat from the heater unit 206 is hardly transmitted to the inlet manifold 209. The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not teach the limitations of:
Claim 25: further comprising a heating element interfaced with the lift plate.

‘107 is an analogous art as discussed above.

Note the heat insulating plates 216 of ‘109 corresponds to “the isolation value” of ‘107.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a plate heater 92 to the sealing cap 88 of ‘893, for the purpose of supplying sufficient heat to the door late, as taught by ‘107 ([0037]) (or to have replaced the heat insulating plates 216 of ‘109 with resistive heating elements embedded inside the door plate/lift plate 219 of ‘109, as prima facie case of obviousness. MPEP 2144.07).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of ‘372.
‘893 further teaches that the present invention can be equally applied to a substrate processing apparatus which can be used in … a plasma treatment ([0073]) but does not specify whether it is in situ or remote plasma. The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not explicitly teach the limitations of:
Claim 26: further comprising: a remote plasma source fluidly coupled to the inner chamber.

‘372 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a remote plasma source of ‘372 as the plasma CVD of ‘893, for the purpose of plasma treatment, as required by ‘893 ([0073]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘107, ‘372, ‘439, and ‘533.
‘893 teaches some limitations of:
Claim 21: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):
As shown in FIGS. 1 to 3, the first CVD unit 61 has an antechamber 64 where the boat 79 waits. A housing 65 of the antechamber 64 ([0027], the claimed “a lower shell”);
Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”);
 As shown in FIGS. 1 and 3, the boat elevator 80 has a guide rail 83 and a feed screw shaft 84, which are vertically installed by an upper installing plate 81 and a lower installing plate 82 ([0029], 2nd sentence, the claimed “a bottom plate coupled to a bottom surface of the lower shell”);
Vertically installed above the housing 65 of the antechamber 64 is a heater unit 73, and provided inside the heater unit 73 is a process tube 75 for forming a process room 74 ([0027], 2nd sentence, the heater unit is the claimed “an upper shell disposed on the lower shell”, the process tube 75 is the claimed “an inner shell disposed within the upper shell, the inner shell bounding a portion of an inner chamber having a high-
the antechamber 64 is evacuated to be in a vacuum condition ([0038], last sentence, the process room 76 needs to have separate pipe lead to vacuum for the boat removal, even if processing at the high pressure according to ‘386 below, the claimed “a vacuum pump coupled to a low-pressure region of the inner chamber, and the high-pressure region of the inner chamber, wherein the vacuum pump is configured to evacuate each of the low-pressure region of the inner chamber, and the high-pressure region of the inner chamber“);
 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, the lift plate configured to be raised to seal the high-pressure region and lowered to allow fluid communication between the high-pressure region and the low-pressure region”, note by operating of the gas supply line 77, the process room 74 is capable of being at a higher pressure than the vacuum of the antechamber 64); 
nd last sentence, the claimed “wherein: a bottom surface of the inner shell is configured to be removably coupled to an injection ring“, different part intrinsically can be removed, see also ‘439 below, and “each injection ring comprises a injection port“, “each injection ring of the plurality of injection rings comprises one or more outlet ports facing the injection port across the inner chamber“);
A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a seal is configured to couple the injection ring to the lift plate in the high-pressure region”).

‘893 does not teach the other limitations of:
Claim 15: (15A) a vent valve coupled to a vent pipe of the high-pressure region of the inner chamber configured to release pressure from the high-pressure region,

(15C) a heating element coupled to the lift plate; and 
(15D) a remote plasma source coupled to the inner chamber, 
(15E) (a bottom surface of the inner shell is configured to be removably coupled to an injection ring) of a plurality of injection rings, (15F) using fasteners, (15G) wherein the plurality of injection rings is disposed entirely within the upper shell,
(each injection ring) of the plurality of injection rings (comprises a injection port),
(each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),
at least one of the injection rings of the plurality of injection rings includes a different injection port and a different set of one or more outlet ports than another of the injection rings of the plurality of injection rings;
(15H) a cooling channel is disposed adjacent to the seal.

‘386 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the vertical processing furnace of ‘109 for high pressure up to 100 atm and a vent line with vent valve (the 

‘281 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the heater unit 73 in direct contact with the inner shell (modified by ‘383) with a graphite heater under vacuum, as taught by ‘281 (the limitation of 15B), for the purpose of avoiding aging of graphite, as taught by ‘281 ([0008]). Note graphite is one of the heater material of the instant Application ([0019]).

‘107 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the heat insulating plates 216 of ‘109 with resistive heating elements embedded inside the door plate/lift plate 219 of ‘109 (the limitation of 15C), as taught by ‘107, for its suitability alternative to thermal isolation with predictable results. The selection of something based on its known prima facie case of obviousness. MPEP 2144.07.

‘372 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a remote plasma source to the outer tube 205 of ‘108 (the limitation of 15D), for the purpose of cleaning the susceptor, as taught by ‘372 ([0083]).

‘439 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, as multiple replaceable gas manifolds 76 of ‘893 (the limitations of 15E and 15G), for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).

‘533 is an analogous art as discussed above. ‘533 further teaches that Seal plate 218B is mounted to chassis 130 using screws 230, which pass through mounting 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channel 610 near the O-ring grooves, as taught by ‘533, to the sealing cap 88 of ‘893 (the limitations of claim 15F), for the purpose of cooling the sealing mechanism. Furthermore, to have added screw to fasten the gas ring, as taught by ‘533 (the limitation of claim 15F), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

In case Applicants argue that the gas ring 50 of ‘893 does not include “one or more outlet ports facing the injection port across the inner chamber” of claim 15.

‘533 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, with gas exhaust ports 122 across from the gas injector ports 120 of ‘533 as these ring design, as multiple replaceable/retrofit gas 
Alternatively, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘107, ‘372, ‘439, ‘533, and ‘132.
In case Applicants argue that ‘533 did not expressing teaches the motivation of the cooling channel.

‘132 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling water passage, as taught by ‘132, to the seal cap 219 of ‘109 (the limitations of claims 7 and 11), for the purpose of the O-ring 48 is free from damage due to its melting by the high temperature and can maintain its sealing function, as taught by ‘132 (col. 8, lines 9-11).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
In regarding to claim 1 rejection, 
A) Applicants complains that if the inner tube 204 of ‘109 cannot be considered a “shell”, then the heater unit 73 of ‘893 cannot be considered a shell either, because ‘893 
This argument is found not persuasive.
All the Figures of ‘893 clearly shows the heater unit completely enclose the process tube 75 while ‘109’s inner tube 204 is “an upper end opening of the inner tube 204” ([0087]).
B) the assembly 70 of ‘439 is inset in a shelf in the top circumference in the lower processing chamber, does not fit the lift plate of ‘893, see the middle of page 11.
This argument is found not persuasive.
In response to applicant's argument that the assembly 70 (or rather, gas distribution ring 50) does not have the same shape as the manifold 76 of ‘893, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Clearly, a person of ordinary skill in the art would have adopted the shape of the manifold 76 with different flow pattern in the combination with ‘439.
In regarding to claims 15 and 21, Applicants arguments are based on claim 1 argument above and has already been addressed.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080241384 is cited for multiple guide posts 382 (Fig. 3, [0057]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KEATH T CHEN/Primary Examiner, Art Unit 1716